Name: 2012/532/EU: Commission Implementing Decision of 27Ã September 2012 amending Annex I to Decision 2004/211/EC as regards the entries for Bahrain and Brazil in the list of third countries and parts thereof from which the introduction into the Union of live equidae and semen, ova and embryos of the equine species are authorised (notified under document C(2012) 6732) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: means of agricultural production;  agricultural activity;  Asia and Oceania;  tariff policy;  trade;  agricultural policy;  America
 Date Published: 2012-09-29

 29.9.2012 EN Official Journal of the European Union L 264/15 COMMISSION IMPLEMENTING DECISION of 27 September 2012 amending Annex I to Decision 2004/211/EC as regards the entries for Bahrain and Brazil in the list of third countries and parts thereof from which the introduction into the Union of live equidae and semen, ova and embryos of the equine species are authorised (notified under document C(2012) 6732) (Text with EEA relevance) (2012/532/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/65/EEC of 13 July 1992, laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A (I) to Directive 90/425/EEC (1), and in particular Article 17(3)(a) thereof, Having regard to Council Directive 2009/156/EC of 30 November 2009 on animal health conditions governing the movement and importation from third countries of equidae (2), and in particular Article 12(1) and (4), and the introductory phrase of Article 19 and points (a) and (b) of Article 19 thereof, Whereas: (1) Directive 92/65/EEC lays down conditions applicable to imports into the Union, inter alia, of semen, ova and embryos of the equine species. Those conditions are to be at least equivalent to those applicable to trade between Member States. (2) Directive 2009/156/EC lays down animal health conditions for the importation into the Union of live equidae. It provides that imports of equidae into the Union are only authorised from third countries which have been free from glanders for a period of six months. (3) Commission Decision 2004/211/EC of 6 January 2004 establishing the list of third countries and parts of territory thereof from which Member States authorise imports of live equidae and semen, ova and embryos of the equine species, and amending Decisions 93/195/EEC and 94/63/EC (3) establishes a list of third countries, or parts thereof where regionalisation applies, from which Member States are to authorise the importation of equidae and semen, ova and embryos thereof, and indicates the other conditions applicable to such imports. Bahrain and Brazil are currently included in that list, set out in Annex I to Decision 2004/211/EC. (4) In April 2010, the Commission received a report about confirmed cases of glanders in the northern parts of Bahrain. In view of that report, as well as of the developments of the animal health situation in that third country, Decision 2004/211/EC, as amended by Commission Implementing Decision 2011/512/EU (4), provides for the regionalisation of Bahrain. In addition, it provides that only the imports and the temporary admission into the Union of registered horses from region BH-1 of that third country, as described in Annex I to Decision 2004/211/EC, are permitted. (5) On 30 April 2012, Bahrain provided the Commission with a final report on the eradication of glanders in the northern part of that third country, which was not included in region BH-1, as described in Annex I to Decision 2004/211/EC, and also presented appropriate guarantees that no case of glanders has been recorded in that part of that third country within a period of six months prior to the communication of the report to the Commission. (6) In addition, Bahrain presented information showing that substantial improvements have been made to ensure official veterinary supervision of the equine health situation throughout that third country. Bahrain also undertook to continue surveillance for glanders on its territory. (7) In view of the information and guarantees submitted by Bahrain, it is appropriate to authorise the re-entry into the Union of registered horses for racing, competition and cultural events after temporary export from region BH-1 of that third country, as well as the imports and the temporary admission into the Union of registered horses from the areas of Bahrain outside region BH-1. Annex I to Decision 2004/211/EC should therefore be amended accordingly. (8) In addition, glanders occurs in parts of the territory of Brazil and, as a consequence, imports of equidae, and of their semen, ova and embryos, are only authorised from region BR-1 of the territory of that third country, as described in column 4 of Annex I to Decision 2004/211/EC. The States of Minas Gerais and Rio de Janeiro are currently listed in that region. (9) On 22 May 2012, Brazil notified the World Organisation for Animal Health (OIE) of the confirmation of a case of glanders in a horse in Minas Gerais. Brazil has accordingly ceased issuing animal health certificates in accordance with Directive 2009/156/EC for the entire group of federal States included in region BR-1. In addition, on 16 July 2012, Brazil notified the Commission of a further case of glanders detected in the State of Rio de Janeiro. (10) Since the States of Minas Gerais and Rio de Janeiro are no longer free from glanders, and the competent authorities of Brazil have provided guarantees as regards the absence of the disease in the other federal States included in region BR-1 of that third country, the entry for that region in Annex I to Decision 2004/211/EC should be amended in order to delete the two States concerned from the description of that region. (11) However, in the light of the information and guarantees provided by Brazil, it is possible to allow for a limited period of time from a part of the territory of the State of Rio de Janeiro the re-entry of registered horses after temporary export in accordance with the requirements of Commission Decision 93/195/EEC of 2 February 1993 on animal health conditions and veterinary certification for the re-entry of registered horses for racing, competition and cultural events after temporary export (5). (12) Decision 2004/211/EC should therefore be amended accordingly. (13) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 2004/211/EC is amended as follows: (1) the entry for Bahrain is replaced by the following: BH Bahrain BH-0 Whole country E           BH-1 Southern Part (the part of the main island of Bahrain described in Box 4) E X X X       BH-2 Northern Part (the part of the country outside the areas described in Box 4) E X  X      (2) the entry for Brazil is replaced by the following: BR Brazil BR-0 Whole country D           BR-1 The States of: Rio Grande do Sul, Santa Catarina, ParanÃ ¡, SÃ £o Paulo, Mato Grosso do Sul, GoiÃ ¡s, Distrito Federal, EspÃ ­rito Santo, RondÃ ´nia, Mato Grosso D X X X X X X X X X BR-2 Sociedade HÃ ­pica Brasileira, the Antonio Carlos Jobim International Airport  GaleÃ £o and the auto route between the two premises in the State of Rio de Janeiro. D X Valid until 31.10.2012 Article 2 This Decision is addressed to the Member States. Done at Brussels, 27 September 2012. For the Commission John DALLI Member of the Commission (1) OJ L 268, 14.9.1992, p. 54. (2) OJ L 192, 23.7.2010, p. 1. (3) OJ L 73, 11.3.2004, p. 1. (4) OJ L 214, 19.8.2011, p. 22. (5) OJ L 86, 6.4.1993, p. 1.